

EXHIBIT 10.2




Performance Shares Terms and Conditions


1.Award of Performance Shares. The Executive Organization & Compensation
Committee (the “Committee”) of the Board of Directors of Applied Industrial
Technologies, Inc. (“Applied”; together with its subsidiaries and affiliates,
the “Company”) may award Performance Shares (the “Award”) to key senior officers
of Applied who have broad policy-making functions and who directly contribute to
the long-term success and profitability of the Company. The Committee has
awarded you an Award with an Effective Date. The terms and conditions are set
forth herein (the “Terms”) and together with the Applied Industrial
Technologies, Inc. 2019 Long-Term Performance Plan (the “Plan”) govern your
rights with respect to the Award. Notwithstanding the foregoing, however, in the
event of any conflict between the provisions of the Plan and the Terms, the
provisions of the Plan shall govern. Moreover, it should be noted that unless
otherwise provided herein, capitalized words in the Terms shall have the same
meanings as set forth in the Plan.
2.Rights during Performance Period. You shall not have the right to sell,
exchange, transfer, pledge, hypothecate, or otherwise encumber your Award until
all conditions with respect to vesting and distribution have been met. Until the
issuance of shares of Applied common stock (“Shares”) to you in settlement of
your Award has occurred, you shall not be treated as a shareholder with respect
to the Shares.
3.Performance Period. The term “Performance Period” shall mean, for purposes of
the Terms, the period from the Effective Date until the third year anniversary
of the Effective Date.
4.Vesting. Subject to the provisions of Sections 5 and 6, your Award will be
100% vested at the end of the Performance Period, in whole or in part based upon
the achievement of the performance goals set by the Committee.
5.Separation from Service or Termination of Officer Status. If, during the
Performance Period, you incur a Separation from Service from the Company due to
death or Disability (as defined in Section 409A), or due to Retirement, then
promptly following the availability of audited financial statements for the
final year of the Performance Period, you (or your beneficiary whom you have
designated to Applied in writing) shall be entitled to vesting of a portion of
the Award (partial years shall be prorated by days) based on Applied’s actual
performance relative to the performance goals for the individual years in the
Performance Period that elapsed prior to your Separation from Service. In the
event, however, that during the Performance Period, you incur a Separation from
Service from the Company for any reason other than those specifically set forth
above or in Section 6 hereof, then your Award will be forfeited and no amount
shall be due or payable to you pursuant to the Award. In addition, if, during
the Performance Period, you cease to be an officer of Applied (but remain an
employee





--------------------------------------------------------------------------------



of the Company), then your Award shall be forfeited and no amount shall be due
or payable to you pursuant to the Award.
Because Awards are intended to create an incentive for recipients to act in the
Company’s best interests, notwithstanding anything in the Terms to the contrary:
(a)    Your Award may be terminated or rescinded, and if applicable, you may be
required immediately to repay all Shares (and any dividends and distributions
thereon) issued pursuant to the Award within the previous twelve months (or any
proceeds thereof), if the Committee determines, in good faith, that during your
employment with the Company or during the period ending twelve months following
your Separation from Service, you have committed an act inimical to the
Company’s interests. Acts inimical to the Company’s interests shall include
willful inattention to duty; willful violation of the Company’s published
policies; acts of fraud or dishonesty involving the Company’s business;
solicitation of the Company’s employees, customers or vendors to terminate or
alter their relationship with Applied to the Company’s detriment; unauthorized
use or disclosure of information regarding the Company’s business, employees,
customers, and vendors; and competition with the Company. All determinations by
the Committee shall be effective at the time of your act.
(b)    The Committee may, in its sole discretion, require you immediately to
repay Shares (and any dividends and distributions thereon) issued pursuant to
the Award within the previous 36 months (or any proceeds thereof) if (I) Applied
restates its historical consolidated financial statements and (II) the Committee
determines, in good faith, that (x) the restatement is a result of your, or
another executive officer’s, willful misconduct that is unethical or illegal,
and (y) your earnings pursuant to the Award were based on materially inaccurate
financial statements or materially inaccurate performance metrics that were
invalidated by the restatement.


6.Change in Control. Notwithstanding the provisions of Section 5, in the event
your employment with the Company is terminated during the Performance Period and
within one year following any Change in Control of Applied either by you for
Good Reason or by the Company without Cause, then you shall be entitled to
vesting of a portion of the Award based on Applied’s actual performance relative
to the performance goals for the individual years (partial years shall be
prorated by days) in the Performance Period that elapsed prior to your
Separation from Service.
In addition, following a Change in Control of Applied, no provision hereof shall
operate to reduce any time frame or to limit any economic benefit to which you
are entitled under this Award or the Plan.


7.Settlement of Award. Your Award shall be settled, based upon achieved
performance goals, in Shares. Except as specifically provided otherwise in this
Section 7, any Shares payable with respect to your Award shall be settled within
the 75-day period





--------------------------------------------------------------------------------



after the end of the Performance Period. Notwithstanding the foregoing, in the
event that your Award becomes vested due to a Change in Control, your Award
shall be settled in Shares within the 75-day period after such vesting. In the
event that any such 75-day period begins in one calendar year and ends in
another, you shall not have the right to designate the calendar year of payment.
Moreover, notwithstanding the foregoing, if you are a Specified Employee, a
distribution of Shares, but only to the extent that such distribution is deemed
to be deferred compensation under Section 409A, may not be made until within the
30-day period commencing with the first day of the seventh month following the
month of any Separation from Service for reasons other than Change in Control,
or if earlier, your death, except as may be otherwise permitted under Section
409A.
8.Payments of Taxes. Upon the vesting of the Award, Applied shall withhold
Shares from your award for any federal, state or local taxes of any kind
required by law to be withheld by the Company attributable to the Award.
9.Discretionary Adjustment Following Certain Events. In the event, during the
Performance Period, of (i) a merger, a consolidation, an acquisition or
divestiture, the issuance or repurchase of a substantial amount of capital
stock, a reorganization or restructuring, or any other transaction or series of
transactions, or (ii) asset write-downs, or litigation or claim judgments or
settlements, or foreign exchange gains or losses, or (iii) changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
or (iv) other items of an unusual nature or infrequent occurrence or
non-recurring items, then the Committee, in its sole discretion, may adjust the
performance goals upon which the vesting of an Award is conditioned, in order to
prevent diminution or enlargement of the benefits intended to be conferred by
the Award in such manner as the Committee may determine is equitably required by
the changes or events. In the event (a) of a stock dividend or stock split or
(b) Shares are changed into or exchanged for a different number or kind of
securities of Applied or another entity, then the target Award opportunity shall
be equitably adjusted. In the event other changes or events relating to the
Shares fundamentally change the value of the Shares, then the Committee may
make, in its sole discretion, such adjustments in the terms of the Award as the
Committee may determine is equitably required by the change or event.
10.Limitation on Rights. The Award shall not confer upon you any rights
whatsoever other than those expressly set forth herein, in the Plan or in
policies adopted by the Committee, including without limitation any rights as a
shareholder in respect of Shares that may become issuable pursuant to the Award
until and unless Applied has issued a certificate or certificates for the
Shares. Nothing in the Terms shall (i) interfere with or limit in any way
Applied’s right to terminate your employment at any time, (ii) confer upon you
any right to continued employment with Applied, or (iii) create any contractual
or other right to receive additional awards or other Plan benefits in the
future.





--------------------------------------------------------------------------------



11.Nonassignability. The Award and the rights granted thereunder are not
assignable or transferable, in whole or in part, and may not be otherwise
disposed of by you, other than by will or by the laws of descent and
distribution.
12.Section 409A Compliance. It is intended that payments under the Award are
“short-term deferrals” (as is defined under Section 409A) and, therefore,
exempted from coverage under Section 409A, and any interpretations of these
Terms shall be consistent with this intent. Notwithstanding such intention, in
the event that the Terms, or any portion thereof, and the Award, or any portion
thereof, shall be deemed to be governed by Section 409A, such Terms and Award,
or portion thereof, shall be interpreted, to the extent applicable, as complying
with the provisions of Section 409A.
13.Committee Authority. The Committee shall have conclusive authority, subject
to the express provisions of the Plan as in effect from time to time and the
Terms, to construe the Terms and the Plan, to establish, amend and rescind rules
and regulations relating to the Plan, and to make all other determinations in
the Committee’s judgment necessary or desirable for the Plan’s administration.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or the Terms in the manner and to the extent it deems
expedient to carry the Plan into effect. Except as specifically provided herein,
the Terms and the Award shall be subject to all of the Plan’s provisions in
effect from time to time, which are incorporated herein by reference.
14.Relationship to the Plan. The Terms are subject to the provisions of the Plan
and any administrative policies adopted by the Committee. If there is any
inconsistency between the Terms and the Plan or such policies, the Plan and the
policies, in that order, shall govern.
15.Severability. The provisions of the Terms are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16.Requirements of Law. The granting of the Award hereunder shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agency, national securities exchange, or automated quotation system
as may be required. Notwithstanding any other provision of the Plan or the
Terms, Applied shall not be obligated to issue, deliver or transfer any Shares,
make any distribution of benefits under the Plan or the Terms, or take any other
action, unless such delivery, distribution, or action, unless such delivery,
distribution, or action is in compliance with all applicable laws, rules and
regulations (including, but not limited to, the requirements of the Securities
Act and Section 409A).
17.Successors. All obligations of Applied under the Terms with respect to the
Award shall be binding upon any successor to Applied, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all, or substantially all, of the business
and/or assets of Applied. Notwithstanding the provisions of Section 4, in the
event any such successor does not





--------------------------------------------------------------------------------



agree to be bound by the Terms, the Award granted hereunder shall immediately
become vested.
18.Applicable Law. The validity, construction, interpretation and enforceability
of these terms and conditions shall be determined and governed by the laws of
the State of Ohio without giving effect to the principles of conflicts of law.
19.Tax Matters. Applied has made no warranties or representations to you with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or the issuance, transfer or disposition of
Shares pursuant to the Award, and you have been advised to consult with your
attorney, accountant and/or tax advisor regarding this Award. Moreover, you
acknowledge that Applied has no responsibility to take or refrain from taking
any actions in order to achieve a certain tax result for you.







